Citation Nr: 1648211	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  13-18 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for lumbar spine degenerative joint disease (DJD).  

2.  Entitlement to service connection for temporomandibular joint dysfunction (TMJ).  

3.  Entitlement to service connection for headaches, to include as secondary to TMJ.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1969.  

These matters come to the Board of Veterans' Appeals (Board) from an August 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran's June 2013 substantive appeal requested a videoconference hearing before the Board.  The requested hearing was initially scheduled for February 2016; however, the Board granted the Veteran's motion to reschedule the hearing so that he could seek representative by an attorney.  The hearing was rescheduled to June 2016; however, the Veteran did not appear at the scheduled hearing.  Rather, he submitted another motion to reschedule the hearing for the same reasons.  In July 2016, the Board found that the Veteran had been afforded ample time to release Disabled American Veterans (DAV) as his accredited representative and to secure representation by an attorney, yet he had not done so.  Therefore, the Board found that the Veteran had not shown good cause for his failure to appear at the June 2016 hearing.  As such, the Board considers the Veteran's request for a Board hearing to be withdrawn.  See 38 C.F.R. § 20.704(c)-(d) (2015) (concerning requests for changes in Board hearing dates and the withdrawal of a veteran's hearing request after a failure to appear for a scheduled Board hearing).  

The issues of entitlement to service connection for lumbar spine DJD and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The probative evidence of record does not document that the Veteran has been diagnosed with temporomandibular joint dysfunction (TMJ) which is etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service-connection for temporomandibular joint dysfunction (TMJ) have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO provided the required notice regarding the Veteran's service connection claims in December 2009.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records and lay statements.  To the extent that the Veteran reported relevant private treatment at American Health Network, VA attempted to obtain such records; however, in July 2010, the facility responded that there were no records available concerning the Veteran.  Additionally, the Veteran was properly advised that it was ultimately his responsibility to see that VA received his reported private treatment records; however, he has not submitted any related records in support of him claim.  As such, a remand is not required to further attempt to obtain the reported private treatment records, as this would only serve to further delay adjudication of the Veteran's claims.  See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Veteran has not been afforded a VA examination regarding his claim of entitlement to service connection for temporomandibular joint dysfunction (TMJ).  VA must provide an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed herein, there is no probative evidence of a current TMJ disability or that TMJ first had onset during active service.  Likewise, there is no indication that such condition may be associated with the Veteran's active service.  Accordingly, a VA examination for the Veteran's claimed TMJ need not be obtained.  Id.; see also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim decided herein and, therefore, appellate review may proceed without prejudice to the Veteran.  

II.  Service Connection - TMJ

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The United States Court of Appeals for Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims entitlement to service connection for temporomandibular joint dysfunction (TMJ).  

Service treatment records do not document complaints, treatment, or diagnosis of TMJ.  Physical examinations upon service enlistment in June 1966 and service discharge in July 1969 document normal relevant clinical evaluations, and the Veteran did not report any related symptoms within concurrent reports of medical history.  

Notably, there are no post-service VA or private treatment records which document objective evidence that the Veteran has been diagnosed with TMJ that is etiologically related to his active service.  

To the extent that the Veteran asserts that he has TMJ which is related to active service, the Board finds his statements to be of little probative value.  While the Veteran is competent to report observable symptoms as he experiences them through his senses, he is not competent to provide a nexus opinion that he has been diagnosed with TMJ which is etiologically related to active service.  See Jandreau, 492 F.3d at 1377.  

Based upon the above, and after consideration of the evidence of record, the Board finds that the preponderance of the evidence weighs against the Veteran's claim, as the evidence does not document that the Veteran has been diagnosed with TMJ at any time during the pendency of his claim.  See Brammer, 3 Vet. App. at 225; see also McClain, 21 Vet. App. at 321.  Therefore, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


ORDER

Service connection for TMJ is denied.  


REMAND

After a thorough review of the claims file, the Board has determined that additional evidentiary development is necessary prior to adjudication of the Veteran's claims of entitlement to service connection for lumbar spine DJD and headaches.  

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

I.  Lumbar Spine DJD  

The Veteran was afforded a VA lumbar spine examination in March 2010.  At that time, he reported chronic low back pain during active service and ongoing back pain since that time, mostly in the lumbar area.  The VA examiner ultimately opined that the Veteran's current back condition was due to the natural aging process,  based on the fact that there was no continuity of care documented within the claims file.  However, as pointed out by the November 2016 appellant brief, the examiner failed to consider or discuss the Veteran's competent and credible reports of chronic back problems and continued symptomatology since his in-service complaints.  Indeed, the Veteran's lay reports of observable back pain are probative evidence.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

Given the above, the Board finds that an additional remand is necessary in order to obtain adequate VA opinions which properly consider the Veteran's competent lay reports of in-service back pain and headaches which have continued to the current time.  See 38 U.S.C.A. § 5103A(d); see also Barr, 21 Vet. App. at 312.  

II.  Headaches  

The Board notes that the Veteran's claim of entitlement to service connection for headaches was initially claimed as secondary to TMJ.  Given the Board's denial of service connection for TMJ above, this claim is not warranted as a matter of law, see 38 C.F.R. § 3.310 (2015); however, this does not preclude the potential for service connection for headaches on a direct basis. See 38 C.F.R. § 3.303(a) (2015).  

A February 2015 VA examination regarding an unrelated claim of entitlement to service connection for traumatic brain injury (TBI) notes that the evidence of record does not document chronic headaches persisting from the time of a reported head trauma following a motorcycle accident during active service; however, the Veteran reported that he experienced constant headaches since just after the accident.  

The Veteran's service treatment records also document several complaints of headaches prior to his December 1968 motorcycle accident; moreover, he is competent to report ongoing headaches since active service.  See Layno, 6 Vet. App. 465.  As such, the Board finds that a VA examination is warranted in order to properly address the Veteran's competent report of continuous headaches since onset during active service, based upon a theory of direct service connection.  See 38 U.S.C.A. § 5103A(d); see also Barr, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the March 2010 VA examiner regarding the Veteran's claim of entitlement to service connection for lumbar spine DJD.  If the March 2010 VA examiner is unavailable, an equally qualified VA examiner may be substituted.  The Veteran's entire claims file and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with the opinion.  All indicated studies should be conducted, including a full VA examination if deemed necessary by the examiner, and all findings should be reported in detail.  

Specifically, the examiner must offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current lumbar spine DJD is etiologically related to his active service.  

In doing so, the examiner must consider, comment upon, and reconcile if necessary, the Veteran's probative lay statements regarding chronic low back pain during active service and ongoing back pain since that time, mostly in the lumbar area.  

2.  Schedule the Veteran for a VA headaches examination with a properly qualified VA examiner.  The Veteran's entire claims file and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with the opinion.  All indicated studies should be conducted and all findings should be reported in detail.  

Specifically, the examiner must offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current headaches are etiologically related to his active service.  

In doing so, the examiner must consider, comment upon, and reconcile if necessary, the Veteran's probative lay statements regarding headaches during active service and since that time.  

3.  Review the above opinions to ensure their adequacy and compliance with the above directives.  If any opinion is inadequate for any reason, take any corrective steps warranted.  

4.  After the above development, readjudicate the Veteran's claims of entitlement to service connection for lumbar spine DJD and headaches.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond.  Then return the matters to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


